                Case 3:20-cv-05377-MLP Document 21 Filed 01/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                      SEATTLE DIVISION

 8   TAMARA ANN BROWN, ex rel ELIJAH                      Case No. C20-5377-MLP
     FANAGYON,
 9
              Plaintiff,
10                                                         ORDER
              vs.
11
     COMMISSIONER OF SOCIAL SECURITY,
12
              Defendant.
13
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
14
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
15
     sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will instruct the
16
     Administrative Law Judge to:
17
        •     If necessary, obtain medical expert evidence;
18
        •     Consider and articulate the B criteria findings for Listings 112.04 and 112.06;
19
        •     Reconsider whether the claimant functionally equals a Listing;
20
        •     Offer the claimant the opportunity for a hearing; and
21
        •     Issue a new decision
22
              Upon proper application, Plaintiff shall be eligible for attorneys’ fees under the Equal
23
     Access to Justice Act, 24 U.S.C. § 2412 et seq.
24

     Page 1         ORDER - [C20-5377-MLP]
               Case 3:20-cv-05377-MLP Document 21 Filed 01/13/21 Page 2 of 2



 1

 2
              DATED this 13th day of January, 2021.
 3

 4

 5                                                    A
                                                      MICHELLE L. PETERSON
 6                                                    United States Magistrate Judge

 7

 8   Presented by:

 9   s/ Erin F. Highland
     ERIN F. HIGHLAND
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2495
13   Fax: (206) 615-2531
     erin.highland@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [C20-5377-MLP]
